Citation Nr: 0028376	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-03 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for the aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to July 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The credible medical evidence of record shows that veteran's 
best corrected visual acuity is currently less than 5/200 in 
each eye.


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person have been 
met.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.350(b), 3.352(a), 4.79 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  It is also 
found that the facts relevant to this issue have been properly 
developed and the statutory obligation of VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a).

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person.  
Service connection is currently in effect for a left 
homonymous hemianopia, with diplopia and vision loss 
secondary to a cerebrovascular accident (CVA), evaluated as 
90 percent disabling; arteriosclerotic heart disease, with 
hypertension, evaluated as 60 percent disabling; residuals of 
a CVA, evaluated as 10 percent disabling; and residuals of an 
injury of the right radius and ulna, hearing loss in the left 
ear, otitis externa and media of the left ear, and residuals 
of a postoperative pilonidal cystectomy, all rated as 
noncompensable.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 3 
feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or less 
or the visual field reduced to 5 deg. concentric contraction, 
in either event in both eyes, the question of entitlement on 
account of regular aid and attendance will be determined on 
the facts in the individual case.  38 C.F.R. § 4.79.  

The veteran's sole contention is that he is blind in both eyes 
and, thus, entitled to special monthly compensation on the 
basis of the need for aid and attendance.  Review of the 
record shows that he was hospitalized at a VA facility in 
January 1995 for a right occipital CVA.  He was again 
hospitalized at a VA facility from January to March 1996 when 
the primary procedure undertaken was a blindness 
rehabilitation program.  An April 1996 addendum to the report 
of this hospitalization shows a diagnosis of blindness, 
secondary to CVA.  

A report of VA outpatient treatment, dated in March 1997, 
shows that corrected visual acuity was shown to be 6"/180 in 
each eye at that time.  The assessment was loss of vision, 
secondary to CVA.

An examination was conducted by VA in June 1997.  At that 
time, corrected visual acuity was measured as 6"/180 in each 
eye.  The impression was decrease in vision and visual fields 
secondary to CVA.  In a July 1997 addendum to this 
examination report, the VA chief of Optometry indicated that 
the best-corrected visual acuity was 20/4000 in each eye.  
For reasons that are not clear, a slash was placed through 
the last zero of "4000."  There was, however, no 
explanation for this slash and no initial indicating whom it 
was that crossed out the last zero.  In another copy of this 
addendum, associated with the claims file in April 1998, no 
slash was present.  Hence, the Board finds that the credible 
medical evidence of record shows that the veteran's best 
corrected visual acuity is currently 20/4000, bilaterally, 
which in mathematical terms is representative of loss of 
vision of less than 5/200 in each eye.  While there is some 
question as to what the veteran's best corrected visual 
acuity might be when converted to 20 feet, the medical 
records discussed above describe his visual acuity as 
6"/180.  In other words, what a person with normal vision 
(20/20) could see at a distance of 180 feet, the veteran can 
only see at six inches.  This clearly corresponds to 
blindness in each eye under VA regulatory criteria cited 
above as well (5/200 or less).  As the veteran is shown to be 
blind in both eyes, he is entitled to special monthly 
compensation on the basis of aid and attendance under 38 
C.F.R. § 3.350(b)(2).


ORDER

Special monthly compensation on account of the need for the 
aid and attendance of another person is granted, subject to 
the controlling regulations governing the payment of monetary 
benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

